355 F.2d 931
66-1 USTC  P 9245
James H. KNOWLES and Gretchen R. Knowles, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15543.
United States Court of Appeals Third Circuit.
Argued Feb. 7, 1966.Decided Feb. 16, 1966.

Petition to Review Decision of the Tax Court of the United States.
John E. Laughlin, Jr., Pittsburgh, Pa.  (William W. Scott, Jr., Thorp, Reed & Armstrong, Pittsburgh, Pa., on the brief), for petitioners on review.
Carolyn Just, U.S. Department of Justice, Tax Division, Washington, D.C.  (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attorneys, Department of Justice, Washington, D.C., on the brief), for respondent.
Before McLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
There is substantial evidence on the whole case which supports the Tax Court findings of a value of at least $285 a share on September 23, 1954 for the CHD stock involved and that said stock was transferred to petitioner, James H. Knowles, as compensation for services.  We are satisfied that the Tax Court did not err with respect to the Commissioner's burden of proof and in holding that the deficiency asserted against the petitioners for the year 1954 is not barred by the statute of limitations on assessment.


2
The decision of the Tax Court will be affirmed.